Harwood, J., concurring.
Respondent, in addition to the questions treated above, raises the point of practice that this proceeding should not be entertained to review and modify said judgment, if found in excess of the penalty prescribed by statute, because, as respondent’s counsel insist, relator might obtain relief by appeal.
The review on certiorari as auxiliary to the writ of habeas corpus is proper practice, because whenever relator satisfies the judgment of fine she would be entitled to discharge instantly; and ought not to be held imprisoned, even while appealing, to *455avoid the consequence of the excessive and void condition of the judgment, added to that which the law sanctions. And, if not discharged on satisfaction of the fine, the prisoner would be entitled to discharge on writ of habeas corpus, where it was shown, as appears from this review, that “ the jurisdiction of the court had been exceeded” in sentencing the prisoner, or where the “process” requiring imprisonment “had been in a case not allowed by law,” or “ where the imprisonment is not authorized by any provision of law.”
These provisions are quoted from the first, fourth, and sixth subdivisions of section 1183, division 5, of the Compiled Statutes, relating to the writ of habeas corpus. In such cases the slower process of appeal is not adequate, nor, indeed, any remedy against such unlawful imprisonment as would intervene while appeal was being prosecuted. The writ of certiorari, as auxiliary to the writ of habeas corpus, is a convenient method of bringing under review, properly authenticated, the proceedings on which the judgment is founded, and in such connection we think it is properly used.